Citation Nr: 1714946	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 26, 2012, for the increased rating of 70 percent for anxiety with depression.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1981 to January 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2015 and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

When this case was last before the Board in September 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.  

The Board notes the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was also remanded by the Board in September 2016.  In a December 2016 rating decision, the RO granted the claim of entitlement to a TDIU.  The December 2016 award constitutes a full grant of the benefit sought on appeal, and thus, the issue is deemed resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability or the effective date).  In this regard, the Board notes that while the Veteran did file a NOD in response to the RO's December 2016 decision, he limited his disagreement to the effective date assigned for the RO's grant of an increased disability rating for service-connected anxiety with depression.

In an April 2017 letter, VA informed the Veteran his previous representative no longer represented him.  As such, the Veteran is currently unrepresented.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran testified at a videoconference hearing before the undersigned VLJ in May 2016.  In two separate December 2016 letters, the Veteran's then-representative conveyed the Veteran's desire to be scheduled for an additional videoconference hearing in order to offer supplemental evidence in the form of testimony.  In a January 2017 letter, VA notified the Veteran he had been placed on a list of persons wanting to appear for a videoconference hearing before the Board.  In a notation in VBMS, the RO stated this letter was sent in error, but it does not appear the Veteran was ever removed from the hearing list or was ever notified he would be.  In a January 2017 letter, the Veteran's representative stated the Veteran wished to remain on the list and to be scheduled for a videoconference hearing as soon as possible.  The Board notes the Veteran is not entitled to a second Board hearing as of right.  However, under these circumstances, as the Veteran has been informed by VA he is on a list of persons waiting to be scheduled for a hearing, the Board finds the Veteran should be afforded his requested additional hearing and the Board will grant the Veteran's motion for a new hearing.  Accordingly, the claim must be remanded to schedule a videoconference hearing.  See 38 C.F.R. § 20.704 (d).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




